DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2020 has been entered. Accordingly, claims 1-20 remain pending, claims 1, 5, 13, 17, and 20 have been amended, and claim 21 has been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 15, 17, and 19 of copending Application No. 15/508,193. Although the claims at issue are not identical, they are not patentably distinct from claims 2-9, 15, 17, and 19 of the copending application anticipate limitations of instant application 1-9 and 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means for generating a beam of focussed ultrasound signals” in claims 17-18 and 20;
“means for positioning the means for generating a focused beam”, “monitoring means/means for monitoring” in claims 17 and 19-20;
“means for locating the targeted zone”, “single monitoring means”, “means for performing a dynamic control of the focused beam” in claims 17 and 20; and
“means for measuring electrical activity of a heart” in claims 17 and 20.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: including paragraphs, but not limited to, [0004], [0010-0043], [0050-0054], [0059], [0061-0063], [0078-0079], [0087], [0089], [0091], [0094] [0096-0098], [0109], [0112] [0133], [0140-0144], [0149-0163] [0165-0178], [0188-0190], [0209], [0217-0251], [0259-0260], [0263], [0265-0295], [0299], [0301], [0304-0306], [0315-0316], [0328-0329], [0347-0372], [0378-0381].

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “said ultrasound signals”, “said at least one pulse”, “the frequency”, “the pulse”,  “perform an active monitoring in real time”, “at least one pulse of the first focussed beam” , and “a single MRI imaging system” in lines 8-11, 14-15, renders the claim indefinite because it remains unclear if “said ultrasound signals” as the “first beam of focused ultrasound signals” recited earlier in the claim, it remains unclear if “said at least one pulse” refers to the “at least one pulse in a focussed zone” recited earlier in the claim, it remains unclear if “the frequency” refers to the “at least one frequency” recited in the claim, it remains rather than the rest of the claimed steps, or how actionable step can be performed in real time since there will always be some processing required to acquire a signal; it remains unclear if the “at least one pulse of the first focussed beam” refers to the “at least one pulse in a focused zone”, and if the single MRI imaging system is meant to refer to the imaging system recited earlier in the claim recited in the claim, or if these are meant to recite a separate/additional ultrasound signals, pulse frequency pulse at least one pulse of the first focused beam. Further it is not clear if the spatial dependency of the various recited zones in order is “a zone of a heart” in line 2, then followed by a targeted zone in line 4 and 7, and finally followed by a focussed zone in line 9, e.g. a larger zone of the heart contains a targeted zone and within the targeted zone there is a single focussed zone.
Claims 2-12 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claims 13, 17, and 20, are also rejected for reciting the same and/or limitations outlined in the above rejection.
	Claim 2 recites the phrases “performing a dynamic control”, “the first beam” in lines 1-2, 6, renders the claim indefinite because it remains unclear if this is the same or a separate performing of a dynamic control and/or in addition to the “performing a dynamic control” recited in claim 1, on which claim 2 is dependent 

	Claims 3-4 are also rejected due to their dependency on claim 2 in light of the rejection above.
	Claim 3 recites the phrase “an imaging system” and “the projected image of the transcostal wall” in lines 2 and 6-7, remains unclear if the imaging recited in the claim is a separate and/or different imaging system than recited in claim 1 on which claim 3 is dependent via its dependency on claim 2.
	Claim 6-7, 19, and 20 are also rejected for reciting the same and/or real limitations outlined in the above rejection.
	Claim 5 recites the phrase “ “a local deformation of the tissue”, “the ultrasound pressure generated”, and “the beam of ultrasound signals” in lines 4-6, renders the claim indefinite since it is unclear if the “a local deformation of the tissue” refers to the deformation recited in claim 1, or if this is a separate deformation. It is unclear to what “the ultrasound pressure generated” refers since it is not recited earlier in the claim nor in claim 1, and it is unclear if “the beam of ultrasound signals” both refer to the first beam of focussed ultrasound signals focussed on the targeted zone recited in claim 1, or if these are separate beams of ultrasonic signals.
Claim 7 recites the limitations "the positions" and “image processing” in lines 3 and 5.  There is insufficient antecedent basis for these limitations in the claim.
	Claim 8 recites the phrase “at least one pulse of the first beam”, “at least one ultrasound pulse in the targeted zone”, “the electrical activity in the focussed zone”, and “the in the focussed zone” meant to refer to the measurement of all electric activity induced by application of at least one ultrasound pulse in the targeted zone, or if this is a separate measurement or quantification of electrical activity.
Claim 8 recites the limitation "“the electrical activity in the focussed zone” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is also rejected due to its dependency on claim 8 and light of the above rejection in addition to also being rejected for reciting the same and/or limitations outlined in the rejection above.
	Claim 10 recites the phrases “the tissue deformation”, “the same targeted region”, and “the targeted zone (Zc)” in lines 3 and 5, renders the claim indefinite since it is unclear the tissue deformation refers to the deformation recited in claim 1, on which claim 10 is dependent via its dependency on claim 8, it is also unclear if “the same targeted region” and “the targeted zone (Zc)” refer to the targeted zone recited in claim 1, or if they are separate and/or additional targeted zones, if the latter it is unclear where these targeted zones are located and by what mechanism they were determined.
Claim 10 recites the limitation “the measurements of the tissue deformation” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the phrase “a first focussed signal, “a plurality of pulses”, “each pulse”, “an amplitude” “said first focussed signal”, “a duration”, and “a targeted zone” in lines 2-3, 
Claim 12 is also rejected due to its dependency on claim 11 and light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20130184697, hereinafter "Han", cited in the applicant’s IDS), in view of Adam (US20060052695).
Regarding claim 1, Han discloses a method for calibrating a focussed signal for a stimulation of a zone of a heart (“methods for non-invasive treatment of cardiac arrhythmias within a heart...the site of origin of arrhythmia can be localized, determined or identified, and focused energy (for example, high-intensity focused ultrasound energy, radio frequency energy, microwave energy, and laser energy) can be delivered to the site of origin of the arrhythmia through a focused energy delivering device” [0014-0015]) the method comprising:
acquiring at least one frequency of an electrocardiogram of the heart (“the noninvasive mapping device 210 further includes an electrical activity calculation module 122 that is configured to calculate the electrical activity within the heart by solving an electrocardiogram inverse problem. More specifically, the electrical activity calculation module 122 receives digitized electrical potential signals 119 provided from the acquisition circuit 116 and data signals 117 representing the reconstructed three-dimensional anatomical torso and heart modes of the heart provided from the imaging device 118” [0028]);
acquiring at least one image of a region in which a targeted zone is located (“the noninvasive mapping device 210 further includes an imaging device 118, which is configured to 
generating a first beam of focussed ultrasound signals focussed on the targeted zone, said first beam being emitted by a phased array, said ultrasound signals being configured in phase to generate at least one pulse in a focussed zone (“The focused energy delivering device 136 generates and emits focused energy 148 to the site of origin of the arrhythmia 204 of the heart 202 according to the planned pathway 135...the plurality of ultrasound transducer elements can be arranged to be a phased array manner, in which individual elements can be controlled to interfere adjacent elements to steer the focal point of the focused ultrasound 
performing an active monitoring in real time of a temperature (“The imaging device 120 provides data signals 121 representing the reconstructed three-dimensional torso and heart models to the controller 130...for guiding the focused energy delivery during the arrhythmia ablation procedure...the imaging device 120 may be further configured to monitor a temperature of the target site in real-time [active]” [0021]) and of a tissue deformation in the focussed zone in response to at least one pulse of the first focussed beam by a single MRI system (“a variety of parameters at the target sites receiving focused energy can be monitored in real-time. In an embodiment, the imaging device 120 as described above (for example, MRI device [single system]) may be configured to perform a special image scan to obtain temperature information of the site receiving focused energy. From the monitored temperature information, it can be determined whether the arrhythmia site is under-treated or over-treated…the lesion level [amount of a tissue deformation] at the target site can be non-invasively monitored by, for example, a MRI device” [0024]), 
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is 
the delivery duration of the pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045]), but does not explicitly disclose the imaging being in synchronisation with the frequency acquired from the electrocardiogram of the heart by an imaging system, said ultrasound signals being configured in phase to generate at least one pulse in a focussed zone and said at least one pulse being synchronised with the frequency acquired from the electrocardiogram of the heart, the pulse being configured such that said deformation of the tissue by the pulse is less than a destruction threshold by configuring the pulse to having predefined the amplitude and duration of said pulse.
However, in the same field of endeavor, Adam teaches prior to transmission of the ultrasonic pulse, synchronizing the acquisition of at least one image of the heart with the heart signals and the transmission of the ultrasonic pulse with the acquired from the electrocardiogram of the heart (“In 302, the controller waits for the right phase in the cardiac cycle. Then (304) the heart is imaged, and, as outlined in FIG. 3, the image is used to convert the myocardial coordinates of the chosen spot to thoracic coordinates (306). In 308 a pulse of ultrasound energy is transmitted” [0144], “the imager is closely synchronized with the defined]” [0144], also see “A computer 24 controls the phase, amplitude, and timing [duration] of ultrasound waves emitted by the transducers in transducer array 12, using input [pre-defined] from the human operator, the imaging system, and the electrocardiograph” [0119]), in order for the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold ( “the range [predefined settings incorporating a destruction threshold] 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Han synchronizing the acquisition of at least one image of the heart with the heart signals and the transmission of the ultrasonic pulse with the acquired from the electrocardiogram of the heart, configuring ultrasound signals to be in phase to generate at least one pulse in a focussed zone and said at least one pulse being synchronised with the frequency acquired from the electrocardiogram of the heart, pre-defining the amplitude and duration of ultrasonic pulse so that the ultrasonic transmission settings are configured such that the resultant tissue deformation is less than a destruction threshold as taught by Adam in order to provide for a method that is able to properly focusing the energy and thereby avoid causing serious damage to the heart, which could result by not properly focusing the energy by first identifying regions which are more susceptible than normal, or less susceptible than normal, to producing extra action potentials ([0127] & [0144] of Adam). 
Regarding claim 5, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein data acquired by the MRI imaging system are utilized to deduce a local deformation of the tissue (“various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or 

Regarding claim 7, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein the positioning system is:
an MRI imaging system (“the focused energy delivery is guided using an imaging device such as an MRI device” [0016]) the positions being calculated from image processing (“The method includes acquiring body surface electrical signals at locations on a body surface of a living being from electrodes placed on locations of the body surface, reconstructing three-dimensional heart and torso anatomical models of the living being from an imaging scan” [abstract])).
Regarding claim 8, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; discloses Han discloses further comprising performing at least one measurement selected from the group consisting of:
a level of cavitation in or near to the focussed zone in response to at least one pulse of the first beam (“The delivered HIFU energy creates a temperature increase at the target arrhythmia site and results in the ablation of the arrhythmias through thermal effects or cavitation effects. In other embodiments, radio frequency energy, microwave energy, and laser 
Regarding claim 9, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses further comprising performing a calibration of a signal generated (“images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation” [0137]) in the focussed zone (“the ultrasound power flux focused on a given spot in the heart is controlled to within 10%, taking into account errors in the powers and phases of the transducers, and uncertainties in the amount of power that is absorbed between the transducers and the focused spot” [0137]) by defining parameters comprising at least one level of the amplitude and duration of a pulse (“In 308 a pulse of ultrasound energy is transmitted. The power [defined as amplitude in [0127] and FIG. 2] and duration of the pulse are optionally chosen [pre-defined]” [0144], also see “A computer 24 controls the phase, amplitude, and timing [duration] of ultrasound waves emitted by the transducers in transducer array 12, using input [pre-defined] from the human operator, the imaging system, and the electrocardiograph” [0119]) as a function of at least one data (“At 206, the values of the parameters are used to calculate the thoracic coordinates of the desired 
an electrical activity set point in the focussed zone (“This verification and calibration is done by locating spots on the heart (other than the landmarks) on the image, and seeing whether their location is correctly predicted by the algorithm” [0140]).
Regarding claim 10, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses wherein the electrical activity generated by the focussed beam and measured in or near to the targeted zone ( “the image is examined (312) to verify the destruction of tissue at the intended spot” [0144]) is correlated with the measurements of tissue deformations ( “In addition (314), an ultrasound stimulation sequence is optionally performed to verify that the destruction of tissue at that spot has the expected effect on electrical propagation paths. One well known reason for destroying cardiac tissue, possibly even healthy tissue, is to prevent propagation of action potentials on undesired paths. If the imaging and stimulation test reveal that the goal was accomplished (316)” [0144]) in the same targeted zone obtained by the imaging system (“the electrocardiograph, and/or the imaging system, is used to measure the strength and regularity of the heartbeat…In 310, the heart is imaged again” [0143-0144]).

Regarding claim 12, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Adam discloses wherein the steps of the method are carried out in different targeted zones of the heart (“the controller is operative to make a map of the heart, using data from the imaging system, showing the mechanical response of the heart at one or more locations to ultrasound energy transmitted to one or more locations” [0058]), the method further comprising, after the application of a beam of focussed signals:
a reading of different values representing either tissue deformations of each targeted zone or electrical levels measured near to or in each targeted zone (“the cine image or a still 
a reading of times of electrical responses (“data on the induced action potentials [electrical responses]from the electrocardiograph, and/or imaging data on the mechanical response to ultrasound stimulation, are used to control the power level of the ultrasound transducers using feedback in real time” [0139]) of each targeted zone ( “FIG. 3 is a flowchart showing how the controller analyzes the data from the imaging system and calculates the location (relative to the transducers) of the spot [targeted zone] on the heart where the ultrasound energy is to be focused” [0140);
a calibration for each targeted zone of each signal of the beam of focussed signals (“images can be compared at lower ultrasound frequency, where there is less absorption, and 
Regarding claim 20, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically, Han discloses a means for locating the targeted zone (“The arrhythmia site analyzing module 124 is coupled to receive data signals 123 representing the calculated electrical activity provided from the electrical activity calculation module 122. The arrhythmia site analyzing module 124 also receives data signals 125 representing healthy heart electrical activity as a reference. The arrhythmia site analyzing module 124 then compares the 
a single monitoring means capable of following in real time a temperature and a tissue deformation in the targeted zone (“during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas surrounding the target site can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016], “At the target sites, the HIFU energy causes a local temperature increase, resulting in coagulation necrosis of the targeted sites without damaging the surrounding normal tissues or structures” [0032], and “the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site… the imaging device 131 can be further configured to perform a particular image scan to obtain temperature information of the target site 204 receiving the focused energy” [0033-0034]), said monitoring means taking measurements in time with the electrical activity of the heart (“In the finite element model of the heart, the electrical activity sources within the heart can be equivalently assigned as a single dipole, two dipoles, or multiple dipoles. In addition, the imaging device 118 is further configured to determine [take measurements] the locations of the plurality of electrodes 113 through the image scan…The imaging device 118 still can be configured to generate and emit a focused magnetic field at the heart to stimulate electrical activity in the 
performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024); 
the delivery duration of the pulse being configured such that said deformation is less than a destruction threshold (“the parameter adjustment may involve reducing the focused energy delivery time [pre-set duration] when the monitored or acquired temperature exceeds the predetermined temperature [destruction] threshold value” [0045]);
wherein the system is configured to implement the steps of the process of claim 1 (“methods for non-invasive treatment of cardiac arrhythmias within a heart...the site of origin of arrhythmia can be localized, determined or identified, and focused energy (for example, 
Adam discloses an ultrasound cardiac stimulation system comprising (“an ultrasound cardiac stimulation system comprising” [abstract]):
a means for measuring electrical activity representing data of a heart to acquire an electrocardiogram (“A heart 10 is shown in a cross-section of a patient's chest 12. A phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 in the wall of the heart, stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20” [0115], The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]);
a means for generating a beam of focussed ultrasound signals in a targeted zone synchronised with a first selected time of the electrocardiogram (“The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]), said beam of focussed ultrasound signals being calibrated so as to generate an electrical stimulation in a zone of the heart (“absorption may be measured by using data from the imaging system, if it is an ultrasound imaging system, or by detecting stimulating ultrasound waves reflected back to the transducers. For example, images can be compared at lower ultrasound frequency, where there is less absorption, and higher frequency where there is more absorption, in order to calibrate the amount of absorption at the frequency used for stimulation” [0137] and also see “a 
a means for locating the targeted zone (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated” [0006], “The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information)” [0009]), coupled to a means for positioning the means for generating a focussed beam (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated. This is done, for example, in order to observe the local or global mechanical response of the heart to the stimulation, or to focus the ultrasound energy on the correct spot” [0006]) so as to control said beam of focussed ultrasound signals in the targeted zone (“The analysis may be automatic or manual, for example. The imager is also aimed at the particular location and/or at a location where an effect of the excitation is expected and/or is desired to be studied” [0009]), said means for locating the targeted zone being synchronized with the means for generating a beam of focussed ultrasound signals (“In 114, a cine (moving) image is optionally made of the heart [acquired by the means for locating the targeted zone], in order to 
a monitoring means taking measurements in synchronisation with the rhythm of the electrocardiogram (“the analysis of the detected response and the ECG may be manual or automatic. For example, the mechanical response to the action potential is found automatically by using image analysis software to measure changes in wall thickness. When this measurement [taking the monitoring scan] is synchronized to a local ECG, a delay in mechanical response is calculated.” [0009]) and being an MRI imaging system (“an imaging system is used to track and observe the heart before, during, and/or after the cardiac tissue is stimulated… a Magnetic Resonance Imaging system, or any imaging system known to the art may be used” [0006].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Han, as applied to claim 1 above, further in view of Vitek et al. (US20130150756, hereafter “Vitek”).
Regarding claim 2, Han, in view of Adam, substantially discloses all the limitations of the claimed invention, specifically; Han discloses further comprising:
preforming a dynamic control (“an optimized focused energy pathway can be planned or edited by taking into consideration critical structures” [0041]) of a position of the focussed zone on a position of the targeted zone by a positioning system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to respiratory movements of the heart.
However, in the same field of endeavor, Vitek teaches measuring displacements linked to respiratory movements of the heart in a reference frame (“the model [reference frame] may be employed to track movements of the rib cage (e.g., periodic motion resulting from respiration), often in real-time based on a small number of images, which can improve treatment safety as well as efficacy” [0007]) linked to the phased array and to deduce therefrom a compensation parameter (“The model may, for example, be a generic anatomical model, or a model created from a magnetic resonance imaging (MRI) data…the model generally includes one or more parameters (e.g., positional parameters of the ribs) whose values may be estimated based on the measured ultrasonic reflection” [0058]) to calculate a new position of the targeted zone (“the MR-ARFI process is repeated several times to map the accessible area 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Han and Adam with the measurement of displacements linked to respiratory movements of the heart in a reference frame linked to the phased array as taught by Vitek in order to provide identified rib locations to avoid rib damage and treat the tissue more efficiently and to configure the transducer power sufficiently to not cause tissue and rib damage, thereby improving the focus quality and 
Regarding claim 3, Han, in view of Adam and Vitek, substantially discloses all the limitations of the claimed invention, specifically; Vitek discloses further comprising:
determining by an imaging system an image of a transcostal wall projected in an image plane of the phased array (“the rib locations are determined from a three-dimensional model of the rib cage that is constructed based on a series of tomographic image slices. The images may be obtained using any of a variety of tomographic imaging modalities, including, e.g., MRI [imaging system]… build volumetric image data from "oblique" image slices taken at different positions along the ribs with different orientations, i.e., image slices "tailored" to the geometry of the rib cage.” [0068], “the multiple ultrasound foci are generated by multiple sub-arrays of a phased-array ultrasound transducer [imaging system].” [0013] and “referring to FIG. 2, the phased-array transducer matrix 210 transmits low-power ultrasound waves to the estimated zone of the ribs 220, 230, and 240 and receives the waves reflected therefrom…the transmit and receive regions of the transducer array may be configured in different patterns and shapes” [0044]) by taking into consideration a position and an orientation of the phased array (“the controller 130 may control [takes into consideration] the relative phases and amplitudes of the signals driving the transducer elements 120. By shifting the phases between the transducer elements 120, a focal distance 160 (i.e., the distance from the transducer 110 to the center of the focal zone 170), and the size, shape, and lateral position [dependent on the position and orientation of the phased array] of the focal zone 170 may be adjusted. By changing the relative phase settings [orientation and position] in time, the array matrix can be used to provide a two- 
a deactivation of elements of the phased array in accordance with a position of said elements with regard to a position of the projected image of the transcostal wall (“Once the rib locations have been identified based on the information from reflected low-energy ultrasound, high-energy ultrasound pulses may be focused into the target tissue behind the rib cage along a path that substantially avoids the ribs and, thus, causes little or no damage to the ribs. This can be accomplished, for example, by turning off [deactivation] the transducer elements that are positioned directly in front of the ribs; turning off [deactivation] (or reducing the amplitude of) transducer elements whose waves are prevented, by interjacent ribs, from reaching the target; iteratively identifying elements to be turned off based on measured or simulated acoustic fields at the rib cage and/or target; using holographic techniques to construct an acoustic beam that has minimal intensity at the ribs; or a combination of the preceding beam forming methods” [0047]).
Regarding claim 4, Han, in view of Adam and Vitek, substantially discloses all the limitations of the claimed invention, specifically, Han discloses individually controllable transducer elements in a phased array (“the plurality of ultrasound transducer elements can be arranged to be a phased array manner, in which individual elements can be controlled to interfere adjacent elements to steer the focal point of the focused ultrasound energy” [0032]); and, specifically, Vitek discloses further comprising:
performing a dynamic control of the deactivation and the activation of the elements of the phased array as a function of a calculation of each phase parameter applied to each of the .
Claims 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Han.
Regarding claim 13, Adam discloses a method comprising: a method for electrical stimulation of a given zone of (“A heart 10 is shown in a cross-section of a patient's chest 12. A phased array 14 of ultrasound transducers focuses ultrasound waves 16 on a spot 18 [zone] in the wall of the heart, stimulating cardiac tissue at that spot and possibly inducing action potentials, detected by an electrocardiograph 20. By adjusting the relative phases and amplitudes of the different transducers in the array, the ultrasound can generally be focused on any desired spot 18. Alternatively, any other method of focusing ultrasound known to the art is used to focus the ultrasound waves on spot 18” [0115]) the heart by generating a beam of focussed ultrasound signals (“stimulating cardiac tissue, or any other excitable tissue such as muscles and nerves, using ultrasound” [0005]), the method comprising:

determining at least one position of a targeted zone in the heart (“the location and orientation of the heart, or a particular point on the heart, are tracked in real time while ultrasound is used to stimulate the heart. Such tracking makes it possible to repeatedly focus ultrasound on the same spot in the heart, or to successively focus ultrasound on two or more spots with known relative positions” [0007]);
generating a beam of focussed ultrasound pulses (“ultrasound waves are focused on one small spot in the heart, to stimulate the tissue, and the response to stimulation is observed. This stimulation spot can be deep inside the myocardium, as well as on the exterior or interior surface of the heart. Optionally, after a period of time, the ultrasound waves are focused on a different stimulation spot. Alternatively or additionally, the ultrasound waves are focused on more than one stimulation spot simultaneously, or nearly simultaneously relative to the speed of propagation of signals in the heart” [0008]) and synchronised with a rhythm of the electrocardiogram (“The ultrasound source is aimed at a particular location in the heart and its firing is synchronized to the cardiac cycle, for example, using an ECG (which may provide local electrical information) or using an analysis of a series of images” [0009]) of which:
an amplitude of the pulses is configured such that an acoustic pressure applied in the focussed zone is comprised in a first range of pressures of 2-12 MPa (“Focused spots [focussed zone] with dimensions greater or smaller than these values, for example 0.5 mm to 4 mm in 
a duration of the pulses is comprised in a first range of durations optimally chosen (“In 308 a pulse of ultrasound energy is transmitted. The power and duration of the pulse are optionally chosen so that it destroys a small amount of tissue, but not enough to do serious damage to the heart if the energy was not focused in exactly the right spot” [0144]);
a duration of application of the focussed beam being longer than 50 μs (“pulse lengths are typically 1 to 10 milliseconds long” [0115]);
a duration of the pulses is comprised in a first range of durations of 50 μs -50 ms (“pulse lengths are typically 1 to 10 milliseconds long” [0115]);
controlling (“The steps shown in the flowchart in FIG. 2 are optionally performed by a controller, for example a computer with an interface to the human operator” [0128]) a position of the focussed zone of the beam on the position of the targeted zone calculated in real time (“the image processing software determines the position of one or more locations on the heart in real time during a cardiac cycle” [0066]) by a positioning system (“In 102 and 104, the myocardial coordinates of the spot to be stimulated are set at the first point on the grid to be mapped, and the power is set at the bottom of the range. In 105, the controller waits for the desired phase in the cardiac cycle, using electrocardiograph data, for example, to determine at what time the desired phase occurs. In 106, a quick image, which need not have high resolution, is made of the heart, in order to locate the absolute position (relative to the transducers) of the spot to be stimulated. Making an error in location of the focused spot is potentially dangerous, since a high power ultrasound pulse intended for an insensitive spot 
performing an active monitoring in real time (“the location and orientation of the heart, or a particular point on the heart, are tracked in real time while ultrasound is used to stimulate the heart. Such tracking makes it possible to repeatedly focus ultrasound on the same spot in the heart, or to successively focus ultrasound on two or more spots with known relative positions” [0007] and “FIG. 4 is a flowchart showing how cardiac tissue is destroyed, while the effects are monitored” [0114]):

of a synchronisation parameter ensuring the respect of the synchronisation of the rhythm of the electrocardiogram with the rhythm of the pulses of the focussed beam (“c) evaluating a change in cardiac synchronization of the patient associated with the test sequence; d) choosing a stimulation sequence for a pacemaker, based at least partly on the change in cardiac synchronization that the test sequence produces” [0096-0097]); and
the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold ( “the range [predefined settings incorporating a destruction threshold] of ultrasound power levels is optionally chosen. This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends disclose the monitoring of a temperature through the acquisition of image(s) from by imaging system in the focussed zone not exceeding a predetermined threshold and performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system.
However, in the same field of endeavor, Han teaches monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold (“the imaging device or the MRI device 131 provides temperature information 144 to the temperature analyzing module 138. The temperature analyzing module 138 may compare the measured temperature 144 with predefined temperature criteria (for example, a temperature threshold). If the measured temperature 144 is greater than a predefined upper temperature threshold, it is determined that the target site 204 is over heated. In this case, the temperature analyzing module 138 may send control signal 146 to instruct the focused energy delivering device 136 to reduce the intensity of the focused energy being delivered to the target site 204. If the measured temperature 144 is less than a predefined lower temperature threshold, it is determined that the target site 204 is under heated. In this case, the temperature analyzing module 138 may send control signals 146 to instruct the focused energy delivering device 136 to increase the intensity of the focused energy or extend time duration of the focused energy being delivered to the target site 204” [0034]) and;

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam, as Adam discloses the similar methods have been used for non-invasive mechanical stimulation of the heart and renal system, and any other excitable tissue, affecting inner cellular structures and membrane properties ([0002] and [0005]), by monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold and performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system as taught by Han in order to reducing the focused energy delivery time when the monitored or acquired temperature exceeds the predetermined temperature threshold value ([0045] of Han).  

Regarding claim 16, Adam, in view of Han, substantially discloses all the limitations of the claimed invention, specifically; Han discloses wherein an additional monitoring of zones neighbouring the focussed zone is carried out (“during the process of focused energy delivery to the target site [focussed zone], various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site or areas [zones] surrounding [neighbouring] the target site can be non-invasively monitored” [0016]), said additional monitoring including the measurement of at least one of the following parameters in real time (“...in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]) selected from the group consisting of: 
a tissue deformation in at least one zone neighbouring the focussed zone in response to at least one pulse of the focussed beam (“during the process of focused energy delivery to the target site…parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]).
Regarding claim 17, Adam discloses an ultrasound cardiac stimulation system comprising:
a measuring system configured to measure an electrical activity representing data of a heart to acquire an electrocardiogram (“the electrocardiograph, and/or the imaging system, is used to measure the strength and regularity of the heartbeat, to assess the efficacy of a given sequence for pacemaking, and the sequence is compared to other sequences” [0143]);

a means for locating the targeted zone (“An imaging system 22 is used to determine the position and orientation of the heart” [0117]) coupled to a means for positioning the means for generating a focussed beam (“transducer array 14 is rigidly connected to imaging system 22, so that they always have the same relative position and orientation” [0118]) so as to control said beam of focussed ultrasound signals in the targeted zone (“so that ultrasound energy can be accurately focused on a desired spot on the heart by transducer array 14” [0117]); said means for locating the targeted zone being synchronised with the means for generating a beam of focussed signals (“the imager is closely synchronized with the stimulating ultrasound” [0009]);
a single monitoring means capable of following in real time (“data on the induced action potentials from the imaging data on the mechanical response to ultrasound stimulation, are 
the ultrasonic transmission settings being configured such that said deformation is less than a destruction threshold (“The power and duration of the pulse are optionally chosen so that it destroys a small amount of tissue, but not enough to do serious damage to the heart if the energy was not focused in exactly the right spot” [0144] and also see “the range [predefined settings incorporating a destruction threshold] of ultrasound power levels is optionally chosen. This range starts at a level well below the power that would be needed to induce an action potential in normal tissue, and ends at a level above the power that would be needed to induce an action potential in normal tissue, but optionally not at such a high level [configured to be below] that the tissue could be damaged by heating or cavitation” [0128]), but does not explicitly disclose the monitoring of a temperature through the acquisition of exceeding a predetermined threshold and a means for performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system.
However, in the same field of endeavor, Han teaches a means for performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system (“the dose or amount of focused energy delivered [as a result of the phasing arrangement of the transducer array] by the focused energy 136 can be varied or adjusted [dynamically controlled] by determining whether [as a function of] the a variety of parameters at the target site receiving the focused energy satisfies predetermined criteria. More specifically, the variety of parameters is particularly monitored to indicate whether a sufficient dose or amount of focused energy is being delivered to the target site to achieve a better treatment of the cardiac arrhythmia. The variety of parameters may include, but are not limited to, temperature, RF current field distribution, lesion level [tissue destruction], and tissue elasticity parameters at the target site that focused energy is being delivered” [0033] and see FIG. 6, steps 3016-3024) by monitoring a temperature (“an imaging device 131 such as an MRI device is used for acquiring the temperature information of the target site. The MRI device 132 can use a separate scanning sequence to provide temperature information of the target site” [0043]) in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold (“the predetermined criteria include a predetermined temperature threshold value. In some embodiments, the temperature is desired to be maintained at a specific temperature value. Thus, if the monitored temperature is too high or 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam, as Adam discloses the similar methods have been used for non-invasive mechanical stimulation of the heart and renal system, and any other excitable tissue, affecting inner cellular structures and membrane properties ([0002] and [0005]), by monitoring of a temperature in the focussed zone from an acquisition of image(s) from an imaging system not exceeding a predetermined threshold and a means for performing a dynamic control of the phased array as a function of the temperature and tissue deformation monitored by the single MRI imaging system as taught by Han in order to reducing the focused energy delivery time when the monitored or acquired temperature exceeds the predetermined temperature threshold value ([0045] of Han).  
Regarding claim 18, Adam, in view of Han, substantially discloses all the limitations of the claimed invention, specifically, Adam discloses further comprising an ultrasound device for detecting a level of cavitation near to the focussed zone (see FIG. 4) to measure using an ultrasound wave sensor (“there are sensors which determine the relative position and orientation of the imaging system and the ultrasound source” [0055] and “ultrasound stimulation can be used to monitor the killing of cardiac tissue by other means known to the art, such as laser light, radio waves, or ultrasound waves brought to the heart by a cardiac catheter” [0145]), the reflected waves emitted by the means for generating a beam of ultrasound signals (“The ultrasonic energy reflected back to the transducer array 111 from the subject under study” [0030]), and specifically, Han discloses the level of cavitation (“The 
Regarding claim 19, Adam, in view of Han, substantially discloses all the limitations of the claimed invention, specifically, Han discloses wherein the positioning means and the means for monitoring the temperature (“As illustrated in FIG. 3, the imaging device 131 can be further configured to perform a particular image scan to obtain temperature information of the target site 204 receiving the focused energy. In an embodiment, the imaging device 131 is an MRI device which can use a separate scanning sequence to provide temperature information of the target site 204” [0034]) are a single MRI imaging system (“an MRI device [positioning system] may be used to perform an image scan to acquire imaging data which is used to reconstruct the three-dimensional anatomical models of the torso and heart. Further in some embodiments, the position of the electrodes that are placed on the body surface of the human body can be determined by the image scan. Based on the three-dimensional torso and heart anatomical models, a transfer matrix A representing a geometry relationship between the plurality of electrodes placed on the surface of the human body and origin electrical activity site within the heart can be obtained” [0038] and “At block 3012, the site of origin of the arrhythmias is determined or identified [position in the target zone]. More specifically, a determination is .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Han, as applied to claim 13 above,  further in view of Maxwell et al. (US20090177085, hereafter “Maxwell”) and Dick et al. (US20120089132, hereafter “Dick”).
Regarding claim 15, Adam, in view of Han, substantially discloses all the limitations of the claimed invention, specifically; Han discloses monitoring the temperature locally in the targeted zone (“during the process of focused energy delivery to the target site, various parameters including the temperature, RF current field distribution, tissue elasticity, and lesion level at the target site [zone] or areas surrounding [locally] the target site [zone] can be non-invasively monitored in real-time by a variety of parameter monitoring devices (for example, MRI device for temperature, RF current field distribution, and lesion level monitoring” [0016]);
and specifically, Adam discloses said generated pulses causing an electrical stimulation in the cardiac tissues while maintaining locally in the targeted zone a temperature threshold below a temperature threshold (“the controller controls [maintains] the ultrasound source to direct ultrasound energy to a designated location [locally in the target zone], and the point of highest power flux density falls within an axial precision of 3 mm of said designated location” [0028] and “This range starts at a level well below [temperature changes elicited as a result are 
Adam, in view of Han, does not explicitly disclose  wherein the amplitude of the pulses is configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures of 6-12 MPa for pulse durations comprised in a third range of durations 50 μs-1 ms.
However, in solving the same problem, Maxwell teaches wherein the amplitude of the pulses is configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures of 6-12 MPa (“Ultrasound was applied to clots at different peak negative pressures of…6, 8, 10, and 12 MPa” [0068]) 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam and Han with the amplitude of the pulses being configured such that the acoustic pressure applied in the focussed zone is comprised in a third range of pressures being between 6-12 MPa as taught by Maxwell to provide for a method that would allow for monitoring treatment and receiving 
Adam, in view of Han and Maxwell, does not explicitly disclose pulse durations comprised in a third range of durations 50 μs-1 ms.
However, in solving the same problem, Dick teaches pulse durations comprised in a third range of durations 50 μs-1 ms (“emits said energy essentially as single pulse… is usually in the range of 50 μs to 1 ms” [0021]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Adam, Han, and Maxwell with pulse durations comprising in a third range of durations of 50 μs-1 ms as taught by Dick to provide for a method that allows controlling ultrasound treatment with predetermined pulse intervals ([0002] of Dick).
Response to Arguments
Rejections made under 35 U.S.C. §103
Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive. Specifically, on page 10 of the applicant’s response the applicant incorrectly asserts that Han does not teach feedback based on measured tissue deformation.
Applicant is directed to paragraph [0016] of Han, but not limited to, which explicitly discloses lesion level monitoring by the MRI and elasticity monitoring by the ultrasound device, both indicative of the level of deformation, also see [0032] the ultrasonic stimulation causing resultant coagulation necrosis, which is tissue deformation, likewise is the effects of cavitation as disclosed in [0041], and the monitoring by the MRI to prevent unintended damage to the 
“Adam fails to teach or suggest temperature or tissue deformation measurement…”
Applicant is directed to [0144] where monitoring is performed to verify the destruction of tissue at the intended spot by the ultrasound stimulation, also see FIGS. For where the flowchart shows how cardiac tissue is destroyed while being monitored, which is also disclosed in [0145] as being destroyed by cavitation induced by ultrasound, which is a well-known in the art mode of tissue deformation, etc.
Further, the remaining arguments of the applicant with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply the current combination of the references being used in the present rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Köhler (US10406384) discloses an MRI system with a high intensity focused ultrasound system with controllable phased array but does not explicitly disclose stimulation within a zone of heart; Cline et al. (US5526814) discloses an MRI imaging system and a focused transducer system focusing ultrasonic energy to a focal point in the heart, but does not explicitly disclose acquiring electrical act to a video of the heart or an electrocardiogram; Hynynen et al. (US20140058293) discloses delivering localized focused ultrasonic energy to treatment zones while temperature is being monitored by an MRI, but does not explicitly disclose detecting electrical activity of the heart or an electrocardiogram; Vitek et al. (US6735461) discloses systems and methods for performing focused ultrasound stimulation .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793